Case 19-06060-JMM         Doc 15     Filed 02/27/20 Entered 02/27/20 15:25:59             Desc Main
                                    Document      Page 1 of 3



Matthew G. Bennett
FOLEY FREEMAN, PLLC
953 S. Industry Way
Meridian, Idaho 83680
Phone: (208) 888-9111
Fax: (208) 888-5130
Bar No. 9499
mbennett@foleyfreeman.com

Attorney for Defendant, Calvary Chapel of Boise, Inc.

                         UNITED STATES BANKRUPTCY COURT

                                       DISTRICT OF IDAHO

  In re:                                              Case No. 17-01458-JMM

  SHILOH MANAGEMENT SERVICES,                         Chapter 7
  INC.,

                          Debtor.


  NOAH HILLEN, solely in his capacity as              Adv. Case No. 19-06060-JMM
  Chapter 7 Trustee for the above-
  referenced bankruptcy estate,

                          Plaintiff,

  v.

  CALVARY CHAPEL OF NAMPA,
  INC. an Idaho non-profit corporation;
  CALVARY CHAPEL OF BOISE, INC.,
  an Idaho non-profit corporation; DOES
  1-4,

                          Defendants.


                          MOTION TO AMEND DEFENDANT’S ANSWER

                     Notice of Motion to Amend Defendant’s Answer and
                          Opportunity to Object and for a Hearing

No Objection. The Court may consider this request for an order without further notice or hearing
unless a party in interest files an objection within fourteen (14) days of the date of service of this
notice.
MOTION TO AMEND DEFENDANT’S ANSWER - 1
Case 19-06060-JMM        Doc 15     Filed 02/27/20 Entered 02/27/20 15:25:59           Desc Main
                                   Document      Page 2 of 3




If an objection is not filed within the time permitted, the Court may consider that there is not
opposition to the granting of the requested relief and may grant the relief without further notice
or hearing.

Objection. Any objection shall set out the legal and/or factual basis for the objection. A copy of
the objection shall be served on the movant.

Hearing on Objection. The objecting party shall also contact the court’s calendar clerk to
schedule a hearing on the objection and file a separate notice of hearing.



       COMES NOW the Defendant, Calvary Chapel of Boise, Inc., (“Defendant”), by and

through its counsel of record, Matthew G. Bennett of Foley Freeman, PLLC, and moves this

Court pursuant to Federal Rule of Civil Procedure 15 and Bankruptcy Rule 7015 for an order

allowing Defendant to amend their answer (Docket No.11) to add the following affirmative

defenses:

                             THIRD AFFIRMATIVE DEFENSE

       The alleged transfers are excluded from liability by 11 U.S.C. § 548(2)(A) because they

were made to a qualified religious organization and the contributions do not exceed 15 percent of

the gross annual income of the debtor.

                            FOURTH AFFIRMATIVE DEFENSE

        The alleged transfers are excluded from liability by 11 U.S.C. § 548(2)(B) because they

were made to a qualified religious organization and the contributions were consistent with the

practices of the debtor in making charitable contributions.

                              FIFTH AFFIRMATIVE DEFENSE

       The Court should use its equitable powers derived from 11 U.S.C. § 105 to deny relief

because the charitable donations received by the Defendant were made by and in the name of an

individual, Nathan Pyles, and not the Debtor.

                              SIXTH AFFIRMATIVE DEFENSE
MOTION TO AMEND DEFENDANT’S ANSWER - 2
Case 19-06060-JMM        Doc 15     Filed 02/27/20 Entered 02/27/20 15:25:59             Desc Main
                                   Document      Page 3 of 3



       Substantive consolidation should occur as to the Debtor and the individual Nathan Pyles,

and such substantive consolidation renders the alleged transfers not avoidable.

                            SEVENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred by reason that, at all relevant times, the individual Nathan

Pyles was the alter ego of the Debtor.

                            EIGHTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred, in whole or in part, by reason that Defendant lacked actual

knowledge of fraud, misappropriation, or any other misconduct on the part of the Debtor,

transferor, and/or anyone acting by, through, for, or against them.

       DATED this 27th day of February, 2020.

                                                     FOLEY FREEMAN, PLLC


                                                     /s/ Matthew G. Bennett
                                                     Matthew G. Bennett
                                                     Attorneys for Defendant



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 27th day of February, 2020, I caused to be served a true
and correct copy of the foregoing document by the method indicated below, and addressed to the
following:

        Matthew T. Christensen                         X     CM/ECF Notice
        Angstman Johnson
        199 N. Capitol Blvd. Ste 200
        Boise, ID 83702



                                                     /s/ Matthew G. Bennett
                                                     Matthew G. Bennett




MOTION TO AMEND DEFENDANT’S ANSWER - 3
